Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED OFFICE ACTION
              This Office Action is in response to the papers filed on 24 November 2021.
 .
                                             CLAIMS UNDER EXAMINATION
Claims 1, 3-5, 7-9, 11-12, 14, 16-18 and 39-40 are pending and have been examined on their merits.
 
                                                            PRIORITY
  Acknowledgement of Provisional Application 61/642311, filed on 03 May 2012. 

MAINTAINED REJECTIONS:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7-9, 11-12, 14, 16-18 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Do et al. (previously cited; Therapy Regimens, Dosing Regimens And Stable Medicaments For The Treatment of Pompe Disease. US 2010/0119502, 2010) in view of Andro et al. (previously cited; Ask Dr, Andro: What Are Human Equivalent Doses (HED) and How Do I Calculate Them? 2011 pages 1-4) and EMEA (2006, Scientific Discussion).

Do et al. teach a method for treating Pompe disease ([0007]). The art teaches a human is preferably treated ([0039]). The art teaches administering to an individual in need of such treatment an acid α-glucosidase (GAA enzyme) (e.g. a recombinant human GAA (rhGAA)) in combination with an ASSC for the GAA enzyme (e.g. 1-deoxynojirimycin) ([0007]). Said rhGAA is interpreted to be an enzyme replacement therapy. Do teaches 1-DNJ and α-glucosidase may be administered once every two weeks (hence, every two weeks) to treat Pompe disease (See [0076]). Therefore Do discloses a method of treating Pompe disease in a human subject comprising administering 1-deoxynojirimycin every 2 weeks and further administering a recombinant human α-glucosidase replacement therapy.

Claim 1 recites 200 mg to 300 mg of 1-deoxynojirimycin is administered to the subject every 2 weeks.

Do discloses the following ([0075]):
In one non-limiting embodiment of the present invention, 1-deoxynojirimycin-HCl, or a pharmaceutically acceptable salt thereof, can be administered to a subject in a dose of between about 10 mg/kg to 1000 mg/kg, preferably administered orally, either prior to, concurrent with, or after administration of the GAA. In one non-limiting embodiment, 1-deoxynojirimycin-HCl and recombinant human GAA show surprising efficacy on cellular enzyme activity, glycogen reduction and the treatment of Pompe disease. In rats, the plasma half-life of recombinant human GAA (rhGAA) increased 2-fold when 1-deoxynojirimycin-HCl (30 mg/kg p.o.) was administered in a dosing regimen that includes dosing 30 minutes prior to rhGAA injection. 

Examiner notes the following from the instant specification ([0074] [0075]), emphasis added):




In GAA knock-out mice, oral administration of 10, 100, or 1000 mg/kg 1-deoxynojirimycin hydrochloride 30 minutes before and 8, 16, and 24 hours after bolus intravenous administration of rhGAA (10 mg/kg, once per week for up to 1, 2 or 3 weeks) resulted in significant and dose-dependent increases in tissue GAA levels as measured by activity and Western blotting 2, 4, and 7 days post-administration. Co-administration of 10 mg/kg 1-deoxynojirimycin hydrochloride (which yields exposure in mice that is comparable to that seen in humans following administration of about 200 mg) resulted in maximal GAA increases that were up to 2.5-, 2.3-, 2.2-, 4.0-, and 1.7-fold greater in heart, diaphragm, quadriceps, gastrocnemius, and triceps, respectively, compared to those seen following administration of rhGAA alone….



As set forth above, Do teaches administration of 10 mg/kg to 1000 mg/kg 1-deoxynojirimycin-HCl. It is noted the Instant Specification discloses co-administration of 10 mg/kg 1-deoxynojirimycin hydrochloride yields exposure that is comparable to that seen in in humans following administration of “about 200 mg” ([0075]). 
While Do teaches a human with Pompe is treated, the art is silent regarding the human equivalent dose of 10 mg/kg in a rat. 

The reference does not explicitly teach the method results in a plasma half-life of recombinant human acid α-glucosidase from 4.2 hours to 6.4 hours,

As disclosed by Dr. Andro, animals are used to study the effects of new drugs (see page 1 “Answer from Dr. Andro”). The art teaches calculating the “human equivalent dose” when determining the human equivalent dose for different species (see page 2, last paragraph of page). Andro teaches the human equivalent dose is calculated by 

As evidenced by the instant specification, 10 mg/kg is comparable to about 200 mg in a human. 

Claim 1 recites administration of 20 mg/kg recombinant human acid α-glucosidase enzyme replacement therapy. As set forth above, Do teaches intravenous infusion of rhGAA (10 mg/kg) to a rat. Do is silent regarding the dose that would be delivered to a human. Examiner notes the rhGAA administered by Do is “Myozyme” ([0018]).

EMEA teaches Pompe disease is a rare autosomal recessive disease caused by the deficiency of acid α-glucosidase (GAA), which degrades lysosomal glycogen (page 1, first paragraph). EMEA teaches the following (page 1, fourth paragraph):

Myozyme is a recombinant human acid alpha-glucosidase (rhGAA; INN: alglucosidase alfa) developed for an intravenous enzyme replacement therapy (ERT) for the treatment of both early- and late-onset Pompe disease. It is postulated that Myozyme will restore lysosomal GAA activity resulting in stabilisation or restoration of cardiac and skeletal muscle (including muscles of the respiratory system). Infused rhGAA is only biologically active after lysosomal uptake. Myozyme is provided as a lyophilized powder for solution for injection…. The recommended dosage regimen of Myozyme is 20 mg/kg of body weight administered once every 2 weeks as an intravenous infusion.

Examiner notes EMEA discloses the recommended dosage is effective in treating infant (hence, human) patients (see “Studies in patients with infantile-onset Pompe disease” starting at page 16; Table 3).



It would have been obvious to administer rhGAA at a dose of 20 mg/kg. One would have been motivated to do so since EMEA teaches 20 mg/kg is the recommended dose of rhGAA to treat Pompe disease. One would use this dose when treating humans, as taught by Do. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results, when all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable. The skilled artisan 


Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

	
	
Therefore claim 1 is rendered obvious as claimed (claim 1). As set forth above, Do teaches a range which would encompass the claimed range. Therefore the claimed range is prima facie case obvious (claim 3).

At [0076] Do teaches treating Pompe disease by administering a 1-DNJ-HCL prior to, and in regular intervals after, α-glucosidase administration. Do teaches administration of the chaperone 2 hours prior to administration of a replacement enzyme ([0076]). Therefore claim 7 is rejected (claim 7).
 


MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  

Therefore claim 8 is rejected (claim 8).

As set forth above, Do administers 1-deoxynojirimycin-HCl. Therefore claim 9 is included in this rejection (claim 9).

Do teaches in one embodiment, the GAA is alglucosidase alfa, which consists of the human enzyme acid α-glucosidase (GAA) ([0069]). Therefore claim 11 is included in this rejection (claim 11).

Claim 12 recites 1-DNJ derivative is administered “as an adjuvant”. The claims do not
recite any chemical characteristics distinguishing the claimed 1-DNJ derivative from that
of the prior art. Because Do teaches administration of 1-DNJ derivative and α-
glucosidase, the derivative is interpreted to be an adjuvant to the α-glucosidase enzyme
replacement therapy disclosed in the prior art. Therefore claim 12 is rejected (claim 12).
 
claim 14).
 
As set forth above, Do teaches administration every two weeks. Therefore claim 16 is included in this rejection (claim 16).
 
A kit is actually a plurality of components grouped together and thus the cited prior art reads on it. While claim 17 recites written instructions for use, said instructions are rendered obvious on the same grounds set forth in the rejection of claim 1. The dosing regimen taught by Do are instructions. Further, Do teaches the disclosed agents may be used to treat humans (supra).  The following is noted from the MPEP regarding claims drawn to kits:
 
A kit is actually a plurality of components grouped together and thus the prior art reads on it.  In In re Haller, 73 USPQ 403 (CCPA 1946), the Court held that an old compound, packaged and labeled to show its use, is not patentable. The packaging of a known compound and the application of an appropriate label thereto does not involved invention over the known compound.
 
Therefore claim 17 is rendered obvious (claim 17).
 
Claim 18 is rejected on the same grounds recited in claim 3 (claim 18).

claims 39-40).

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 24 November 2021 are acknowledged. The Applicant argues a prima facie case of obviousness has not been established. The Applicant states the Examiner appears to rely on Andro for calculating human equivalent dose of 10 mg/kg 1-deoxynojirimycin. The Applicant alleges Andro provides an incorrect calculation to arrive at the claimed dosage of 1- deoxynojirimycin or N-butyl-deoxynojirimycin for at least the following reasons. The Applicant asserts the HED represents the maximum safe starting dose in humans and has no bearing on efficacy or the actual dose administered to treat disease in humans. In addition, these calculations are intended to find a maximum safe dose in healthy clinical trial volunteers, not Pompe disease patients. The Applicant argues neither the primary reference (Do) nor EMEA cure this deficiency. 
The Applicant argues the application demonstrates the unexpected efficacy of the claimed dose range. For example, Tables 37 and 39 demonstrate that 250 mg 1-deoxynojirimycin (duvoglustat) yields a two-fold increase in rhGAA enzyme activity in human patients, whereas lower doses of duvoglustat do not achieve such results.


EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues the Examiner relies on Andro to teach the claimed dosage. Examiner notes the arguments do not address the grounds of rejection in totality. The rejection above never relies upon Andro to teach a dose for treating Pompe disease. As set forth above, Examiner notes the primary reference (Do) teaches treatment of Pompe disease in human subjects. While the art teaches the effective dose administered to an animal model of Pompe disease, the art is silent regarding what this dose would be in a human subject with Pompe disease. The Andro reference is relied upon because it teaches one should convert the effective dose in an animal to a human equivalent dose. The reference is relied upon because it teaches 1) animal models are used to study the effects of new drugs and 2) one should convert an animal dose to a human dose. As set forth above, Do teaches the amount of rhGAA used to treat a rodent (10 mg/kg), the art is silent regarding the equivalent dose in a human. As evidenced by the Instant Specification, the dose disclosed by Do is equivalent to a dose of 200 mg in a human. It would have been obvious to convert the effective dose in Do’s animal model since Andro teaches doing so when using an animal model to study the effects of a new drug. Because the claimed method steps are rendered obvious, performing the claimed steps would be expected to result in the claimed plasma half-life. The Applicant argues unexpected results are the result of administering 250 mg of 1-deoxynojirimycin. Examiner notes claim 1 recites a range of 200-300 mg of either 1-deoxynojirimycin or N-butyl-deoxynojirimycin. The unexpected results alleged by the Applicant are for the specific amount of 250 mg of 1-

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Do in view of Dr. Andro and EMEA as applied to claim 1 above, and further in view of Lockhart et al. (previously cited; Dosing Regimens For The Treatment of Lysosomal Storage Diseases Using Pharmacological Chaperones. US 2010/0266571; 21 October 2010).
 
Claim 1 is rejected as recited supra.
 
The teachings of Do as recited above are reiterated.
 
Do does not explicitly teach fasting for about 2 hours before and after administration of 1-DNJ.
 
Lockhart teaches a method of treating lysosomal disorders (Abstract). The art teaches that Pompe disease is a lysosomal disorder ([0006]). Lockhart teaches
DNJ chaperones can be used to treat Pompe disease (See [0196]). When treating lysosomal disorders, the art teaches fasting for about 2 hours prior to, and two hours following administration of drug chaperones (See [0066] [0164]). The art teaches that doing so prevents “food effect” ([0249])
 
Claims 4-5).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 24 November 2021 are acknowledged. The Applicant argues the Lockhart reference does not cure the alleged deficiencies as set forth above.

EXAMINER’S RESPONSE
The arguments are not persuasive. The Lockhart reference is relied upon because it teaches fasting for about 2 hours prior to, and two hours following administration of drug chaperones, to prevent food effect. The teachings of Do and EMEA as set forth above are reiterated. Because the claimed method steps are rendered obvious, performing the claimed steps would be expected to result in the plasma half-life now claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653